Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-33737 (Commission File Number) RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 84-1374481 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) Or Organization) 1251 Avenue of the Americas New York, New York 10020 (Address of principal executive offices) Registrants telephone number: (212) 356-0500 (Former Name, Former Address and Former Fiscal Year, if Changes Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 12, 2009, there were 34,822,708 shares of the registrants common stock outstanding. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act, Section 21E of the Exchange Act and the Private Securities Litigation Reform Act of 1995. Forward-looking statements reflect the current view about future events and financial performance based on certain assumptions. They include opinions, forecasts, projections, assumptions, guidance, expectations, beliefs or other statements that are not statements of historical fact. In some cases, forward-looking statements can be identified by words such as may, can, will, should, could, expects, hopes, believes, plans, anticipates, estimates, predicts, projects, potential, intends, approximates or the negative or other variation of such terms and other comparable expressions. Forward-looking statements in this report may include statements about: future financial and operating results, including projections of revenues, income, expenditures, cash balances and other financial items; our capital requirements and the need for additional financing; our ability to secure new client engagements; our ability to successfully consummate financing and merger and acquisition transactions on behalf of our clients; our ability to protect our intellectual property rights and secure the right to use other intellectual property that we deem to be essential to the conduct of our business; the outcome of various regulatory and legal proceedings in which we are currently involved; the performance of any of our financial products and their potential to generate revenues; development of new financial products; our ability to execute our growth, expansion and acquisition strategies; current and future economic and political conditions; overall industry and market performance and trends; competition; managements goals and plans for future operations; the impact of increased regulatory scrutiny on future operations; the revenue and profit volatility stemming from our operations; the performance of service providers upon which our operations rely; the additional risks and uncertainties stemming from entry into new businesses; the impact of expanded corporate governance on the number of available business opportunities; the impact of legal liability on future operations; the impact of employee misconduct on future operations; the increased risk of financial liability and reputational harm resulting from adverse regulatory action; the impact of the Investment Company Act of 1940 on future operations; and other assumptions described in this prospectus underlying or relating to any forward-looking statements. The forward-looking statements in this report are only predictions. Actual results could, and likely will, differ materially from these forward-looking statements for many reasons, including the risks described under Risk Factors and elsewhere in this report. No guarantee about future results, performance or achievements can be made. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. i RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 29 Item 6. Exhibits 32 Signatures 33 ii RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Page Condensed Consolidated Statements of Financial Condition as of March 31, 2009 (unaudited) and December 31, 2008 2 Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2009 and 2008 (unaudited) 3 Condensed Consolidated Statements of Changes in Stockholders Equity and Comprehensive Income for the three month periods ended March 31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2009 and 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 1 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition as of March 31, 2009 (Unaudited) and December 31, 2008 March 31, December 31, (Unaudited) Assets Cash and cash equivalents Unrestricted $ $ Restricted Total cash and cash equivalents Financial instruments owned, at fair value Private placement and other fees receivable Due from clearing broker Prepaid expenses Property and equipment, net Other assets Due from affiliate - Other intangible assets, net Total Assets $ $ Liabilities and Stockholders Equity Accrued compensation payable $ $ Accounts payable and accrued expenses Acquisitions related payables Financial instruments sold, not yet purchased, at fair value Due to affiliate, net - Total Liabilities Commitments and contingencies (See note 6) Stockholders Equity Common stock, $0.001, par value; 100,000,000 shares authorized; 35,357,208 and 35,044,670 issued as of March 31, 2009 and December 31, 2008, respectively Preferred stock, $0.001 par value; 1,000,000 authorized; none issued - - Additional paid-in capital Treasury Stock, 534,500 shares ) ) Accumulated deficit ) ) Total Stockholders Equity Total Liabilities and Stockholders equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations for the Three Month Periods Ended March 31, 2009 and 2008 (Unaudited) For the Three Months Ended March 31, Revenues: Investment banking $ $ Principal transactions ) Commissions Interest and other income Total revenues $ $ Operating expenses: Compensation and benefits Other employee benefits Broker dealer commissions Professional and consulting fees Business development Advertising Communication and market research Office supplies Occupancy and equipment rentals Clearance and execution charges Depreciation and amortization Impairment of goodwill Other Total operating expenses (Loss) Income before income taxes ) Income tax benefit (expense) ) Net (loss) income $ ) $ Weighted average common shares outstanding: Basic Diluted Earnings per common share Net (loss) income per share  basic $ ) $ Net (loss) income per share  diluted $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders Equity and Comprehensive Income for the Three Month Period Ended March 31, 2009 (Unaudited) and the Year Ended December 31, 2008 For the Three Months Ended For the Year Ended March 31, December 31, Common stock: Balance, beginning of the period $ $ Issuance of common stock Conversion of common stock to RSUs - ) Balance, end of period $ $ Additional paid-in-capital: Balance, beginning of the period $ $ Stock based compensation Conversion of common stock to RSUs - Additional paid-in-capital Issuance of restricted stock - ) Issuance of common stock - ) Balance, end of period $ $ Accumulated deficit: Balance, beginning of the period $ ) $ ) Net loss ) ) Balance, end of period $ ) $ ) Treasury stock, at cost: Balance, beginning of the period $ ) $ - Purchases - ) Balance, end of period $ ) $ ) Accumulated other comprehensive (loss) income: Balance, beginning of the period $ - $ ) Reclassification adjustment for unrealized gains (losses) on investments - Balance, end of period $ - $ - Total Shareholders Equity $ $ Comprehensive Income: Net loss $ ) $ ) Other comprehensive income - Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows for the Three month periods ended March 31, 2009 and 2008 (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Stock based compensation Realized gain on available for sale investments - Impairment of goodwill Deferred taxes, net - Changes in operating assets and liabilities: Restricted cash - Financial instruments owned, at fair value ) Private placement and other fees receivable ) Due from clearing broker Prepaid expenses ) Other assets, net ) ) Financial instruments sold not yet purchased, at fair value ) ) Accrued compensation payable ) ) Accounts payable and accrued expenses ) ) Due to affiliate, net ) Income taxes payable - ) Conferences deposits - Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment ) ) Acquisition of Miller & Mathis LLC - ) Acquisition of COSCO Capital Management LLC ) Net cash used in investing activities ) ) Cash provided by (used in) financing activities Purchase of treasury stock - ) Distributions to members - ) Net cash used in financing activities - ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents  beginning of period Cash and cash equivalents  end of period $ $ Supplemental disclosures of cash flow information Income taxes paid $ - $ Non-cash investing and financing activities Accrued liabilities related to the acquisitions of Miller Mathis and COSCO $ - $ Additional paid-in-capital related to acquisition of COSCO - Issuance of restricted stock to former equity holders of COSCO - Cancellation of common stock in satisfaction of withholding tax requirements - Issuance of restricted stock to employees $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements . 5 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - Organization, Nature of Operations and Basis of Presentation General Rodman & Renshaw Capital Group, Inc. (RRCG) is a Delaware holding company which, through its various subsidiaries, is engaged in the investment banking business. The Companys principal operating subsidiary is Rodman & Renshaw, LLC (R&R), a Delaware limited liability company formed on June 20, 2002. R&R is registered with the Financial Industry Regulatory Authority, Inc. (FINRA). RRCG and its subsidiaries, including R&R, are collectively referred to herein as the Company. On July 10, 2007 Rodman & Renshaw Holding, LLC (Holding), consummated a reverse acquisition through an exchange transaction (the Exchange) with its subsidiary, Enthrust Financial Services, Inc. (Enthrust), which was a non-operating public shell company. For accounting purposes, Holding is treated as the continuing reporting entity and the acquisition has been treated as a recapitalization of Enthrust with Holding as the acquirer. On August 31, 2007, Enthrust changed its name to Rodman & Renshaw Capital Group, Inc. The historical financial statements of the Company prior to July 10, 2007 are those of Holding. Miller Mathis & Co., LLC Acquisition On March 24, 2008, the Company acquired Miller Mathis & Co., LLC (Miller Mathis), an independent mergers and acquisition advisor to the global steel industry. The total fixed consideration for the acquisition was $7.3 million, with $4.4 million paid in cash at closing, and the balance ($2.9 million) payable on the first anniversary of the closing date. The Company had to pay up to $0.4 of the deferred consideration in cash, and at its election, had the right to pay up to $2.5 million of the deferred consideration in cash or common stock. Up to an additional $2.1 million of purchase price is payable in cash or common stock, or a combination thereof, on the second anniversary of the closing date, upon the achievement of significant growth targets. As of March 1, 2009, the Company effected a modification to the agreements defining the ongoing obligations between Miller Mathis and the Company. Pursuant to the modification agreement, the $2.9 million deferred payment that was due to Miller Mathis on the first anniversary of the closing date was reduced to $1.0 million, which amount was paid on April 1, 2009. The remaining $1.9 million will be paid to Miller Mathis contingent upon future revenues generated by the metals/mining group. See Note 5 of the Notes to Condensed Consolidated Financial Statements for further explanation. COSCO Capital Management, LLC Acquisition On June 2, 2008, the Company consummated the acquisition of all the operating assets of COSCO Capital Management LLC, COSCO Capital Texas LP and Private Energy Securities, Inc. (collectively, COSCO), related companies that provide investment banking services to the oil and gas sectors, principally in the United States and Canada. Under the terms of the acquisition agreement, the fixed purchase price was $10.1 million, $8.1 million of which was paid at closing by the delivery of $6.1 million in cash and 1,121,138 shares of restricted common stock of the Company valued at $2.0 million. The $2.0 million balance of the fixed purchase price was payable over the two year period following the closing. Additionally, Rodman will pay (a) up to a maximum of $4.0 million over the 21 month period following the closing in respect of certain revenue earned, but not yet received, under contracts acquired (of which $3.0 million was paid in cash and restricted stock through March 31, 2009), and (b) certain other incremental payments based upon the acquired business achieving performance targets during the two year period following the closing. In addition, the acquisition of COSCO contained a 21 month contingency for additional contingent consideration to the selling shareholders, based on future revenues. This additional consideration was payable annually in a mix of cash and equity. 6 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) As of May 1, 2009, the Company effected a modification to the agreements defining the ongoing obligations between COSCO and the Company. Pursuant to the modification agreement, the $2.0 million deferred payment that was due to COSCO in equal installments in June 2009 and 2010 was eliminated. This amount ($2.0 million) will be paid to COSCO contingent upon future revenues generated by the COSCO group. The Company will pay $0.6 million in contingent earn-out payments (based upon revenues generated through March 31, 2009) in May 2009 and will pay the remaining balance of the earn-out payments as future revenues are generated. See Note 5 of the Notes to Condensed Consolidated Financial Statements for further explanation. Aceras Partners LLC Formation On May 12, 2008, the Company formed Aceras BioMedical LLC (Aceras BioMedical), a joint venture through which the Company, in partnership with Aceras Partners, LLC (Aceras Partners), will make principal investments in early-stage biotechnology and life sciences companies. In conjunction with the establishment of the joint venture, the Company formed a new wholly-owned subsidiary, Rodman Principal Investments,
